Citation Nr: 1210727	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder with bipolar disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent for residuals of traumatic brain injury, to include migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from August 1998 to September 2007.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2007 by the Department of Veterans Affairs (VA) Columbia, South Carolina, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

By way of history, the Veteran was originally granted service connection for posttraumatic stress disorder (PTSD) with bipolar disorder and residuals of traumatic brain injury, to include migraine headaches, in a November 2007 rating decision.  The RO evaluated the Veteran's psychiatric disability as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Codes 9432-9411.  The hyphenated code was intended to show that the Veteran had symptoms of bipolar disorder (Diagnostic Code 9432) and PTSD (Diagnostic Code 9411).  The RO evaluated the Veteran's neurological disability as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100.  The hyphenated code was intended to show that the Veteran had symptoms of traumatic brain injury (Diagnostic Code 8045) and migraine headaches (Diagnostic Code 8100).  The effective date for these disability ratings was September 12, 2007.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.

The Veteran was most recently afforded VA examinations in May 2010.  Following a neurological examination, the examiner stated that neuropsychological testing was required to evaluate the presence or absence of cognitive deficits resulting from the Veteran's in-service head injury.  To date, there is no evidence of record to show that this testing was performed.  Additionally, the Veteran testified before the Board in January 2012 that the frequency, duration, and severity of his psychiatric and neurological symptoms increased since the May 2010 VA examinations.  He also indicated that he was currently unemployed and that he was let go from his most recent job as a result of excessive absenteeism such as, missing 22 days of work over a six-month period.  The Veteran attributed these absences to his service connected traumatic brain injury residuals, to include migraines.  

Outpatient mental health treatment records reflect a waxing and waning course with respect to his service-connected PTSD with bipolar disorder.  Global Assessment of Functioning scores ranged from 35 to 60 during the claim period.  In February 2010, the Veteran was involuntarily committed for psychiatric care after threatening to hurt himself and his wife.  A January 2012 mental health treatment note indicated that the Veteran was recently jailed for a period of six days in October 2010, but the circumstances surrounding this incident are unknown.  The Veteran further testified that his service-connected PTSD with bipolar disorder affected his ability to work and to interact with his family.

On remand, therefore, the Veteran must be afforded VA examinations to determine the severity of his service-connected PTSD with bipolar disorder as well as his service-connected traumatic brain injury residuals, to include migraine headaches.  See generally, Olson v. Principi, 3 Vet. App. 480, 482 (1992) (noting that VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition).

Finally, the regulations evaluating brain disease due to trauma or traumatic brain injury under 38 C.F.R. § 4.124a were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693(Sept. 23, 2008), revised 73 Fed. Reg. 69,554 (Nov. 19, 2008).  The effective date for these revisions was October 23, 2008.  38 C.F.R. § 4.124a, Note (5).  Under the amended regulations, Diagnostic Code 8045 evaluates traumatic brain injury on the basis of physical, cognitive, and behavioral/emotional impairment.  On remand, the Veteran must be provided with notice of the amended regulations.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from April 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must notify the Veteran of the amended regulation with regard to rating traumatic brain injury.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).
  
3.  After the above development is completed, the Veteran must be afforded the appropriate VA psychiatric examination to determine the current severity of his service-connected PTSD with bipolar disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD with bipolar disorder: occupational and social impairment with deficiencies in most areas due such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; the inability to establish and maintain effective relationships; total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal person hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of 

what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

The examiner must also elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected PTSD with bipolar disorder alone (or in conjunction with another service-connected disability) precludes him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders.    

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must be afforded the appropriate VA examination using the comprehensive traumatic brain injury examination worksheet to determine the current severity of his service-connected traumatic brain injury residuals, to include migraine headaches.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests, to include any and all neuropsychological studies, must be conducted.  The examiner must comment upon the presence or absence, and the frequency or severity of the physical, cognitive, and behavioral/emotional manifestations due to traumatic brain injury residuals, to include migraine headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

The examiner must also elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected traumatic brain injury residuals, to include migraine headaches, alone or in conjunction with another service-connected disability, precludes him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders.    

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the requested examinations have been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

7.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


